Title: From John Adams to United States Senate, 9 February 1799
From: Adams, John
To: United States Senate



Gentlemen of the Senate
Phyladelphia Feb. 9 1799

I nominate the following List of Officers for the Army

Lieutenant ColonelTimothy Taylor   ConnecticutMajorsJohn RipleyConnecticut
Jabez Huntington   Connecticut

CaptainsJohn BenjaminConnecticut.John MeigsdittoElihu SandforddittoStephen RanneydittoSamuel BlakesleedittoAmherst Phelps Jonathan Root    ConnecticutJohn BulforddittoAsa Copeland   dittoWilliam Young JundittoColeby Chewditto
LieutenantsSamuel Waugh  ConnecticutLemuel HarrisondittoBennet BronsondittoReuben HurddittoTrueman MoselydittoJohn Knox   ConnecticutWilliam W CheneydittoLodowick GallupdittoJohn EellsdittoWaters Clarkditto
EnsignsSalmon Clark   Connecticut.Peter N. Brinsmade  dittoTrueman Hinman  ditto
Walter SmithdittoJoseph A. WellsdittoJames GordonConnecticutEbenezer LearneddittoPeter RichardsdittoRobert HosmerdittoSolomon Allenditto
John Adams